Citation Nr: 1745958	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for strain of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for strain of the right knee. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for left ear hearing loss disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).  

In February 2016, the Board remanded the issues of service connection for tinnitus, left ear hearing loss, and left knee disabilities.  The Board denied higher initial ratings for the lumbar spine and right knee disabilities.  The Board did however, award separate 10 percent ratings for mild incomplete paralysis of the left and right sciatic nerve associated with the lumbar spine disability.  The Veteran appealed the denial of higher initial ratings for his lumbar spine and right knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated the denials and remanded the matters to the Board for readjudication.  The Court lacked jurisdiction over the issues for service connection for tinnitus, left ear hearing loss disability, and left knee disabilities as the Board's remand of these issues was not a final and binding determination.  

The issues of service connection for left knee and left ear hearing loss disabilities and higher initial ratings for lumbar spine and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  While the Veteran did not waive initial RO consideration of newly submitted medical evidence, to include a May 2016 private medical opinion, there is no prejudice to the Veteran given the favorable disposition with respect to the issue of service connection for tinnitus.  

The Veteran is seeking service connection for tinnitus.  The Veteran alleges his tinnitus is the result of his active military service, including in-service noise exposure from working along the flight line.  

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

The 2013 and 2016 VA examiners have suggested that tinnitus symptoms existed prior to service based on statement of the Veteran that he had tinnitus since he was a teenager.  However, such symptoms were not noted upon his entry into service, notably the December 1982 enlistment examination.  Thus, he was presumed sound upon entry and the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds that even assuming tinnitus existed prior to service, which the Board questions given the burden of proving such by clear and unmistakable evidence, a private medical opinion dated in May 2016 noted the Veteran was exposed to loud noises from the flight line during service (which has already been conceded by VA) and as result, developed ringing in his ears.  Moreover, the VA examiners failed to address whether preexisting tinnitus, if any, was aggravated beyond the natural progression of the disease during service.  Therefore, the evidence of record is insufficient to rebut the presumption of soundness. 

The VA examiners opined tinnitus was not related to the Veteran's military service because there was no documentation of tinnitus in the Veteran's service treatment records.  The Board finds that the probative value of the 2013 and 2016 VA opinions diminish in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

In view of the totality of the evidence, including the Veteran's previously conceded in-service noise exposure, the current findings of tinnitus, the diminished probative value of the VA examination reports, the language from The MERCK Manual regarding tinnitus, and the favorable findings in the May 2016 private medical opinion, the Board finds that Veteran's tinnitus loss cannot be reasonably disassociated from his military service.  

The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

 Service connection for tinnitus is granted.


REMAND

As noted in the Introduction, in February 2016, the Board denied higher initial ratings for lumbar spine and right knee disabilities, which the Veteran appealed to the Court.  In an April 2017 Memorandum Decision, the Court vacated the denials and remanded the matters to the Board for readjudication.  The Court found the Board provided an inadequate statement of reasons and bases for its reliance on the May 2011 right knee examination to deny a higher disability rating because the examiner provided no indication where right knee pain began.  The Court also concluded that the Board erred in failing to return the May 2011 back examination to clarify at what point back pain began and whether the pain limited the normal working movement of the Veteran's lumbar spine.
The Board finds that aside from the requested clarification, a new orthopedic examination is necessary to fully comply with VA regulations.  38 C.F.R. § 4.59 (2017).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In February 2016, the Board remanded the issues of service connection for left knee and left ear hearing loss disabilities to afford the Veteran VA examinations.  The examines were asked to state whether the disabilities were caused or aggravated by a service-connected disorder.  The examinations took place in May 2016.  The knee examiner opined the Veteran's left knee condition was less likely than not secondary to or aggravated by the service-connected right knee condition.  However, the examiner failed to additionally address whether the left knee disability was caused or aggravated by the service-connected lumbar spine disability.  The audio examiner failed to address secondary causation.  The examiner instead opinion that pre-existing left ear hearing loss disability was not caused or aggravated by service because there was no aggravation of left ear thresholds.  The examiner then concluded "right hearing impairment is at least as likely as not aggravated by military noise exposure."

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the inadequacies in the VA opinion, a remand is warranted in order to obtain addendum opinions that address the questions delineated below. 

Finally, in September 2017, the Veteran submitted private treatment records in support of his appeal.  The Veteran requested that his case be remanded to the RO for review of this additional evidence.  Therefore, a remand is required so that the RO may evaluate the new evidence and issue a supplemental statement of the case.  
38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the May 2011 VA lumbar spine examination.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.  In the May 2011 examination report, the examiner stated the Veteran "flexes 40 degrees and stops with pain."  If possible, the examiner must clarify at what point back pain began and whether the pain limited the normal working movement of the Veteran's lumbar spine.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the May 2016 VA left knee examination.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence, to include the additional private medical records submitted in September 2017, the examiner must state whether it is at least as likely as not that the Veteran's current left knee disability is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected lumbar spine disability. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the May 2016 VA audiological examination.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence, to include the additional private medical records submitted in September 2017, the examiner must state whether it is at least as likely as not that the Veteran's preexisting left ear hearing loss disability was aggravated beyond the natural progression of disease during his military service and/or is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected right ear hearing loss disability. (Emphasis added).  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spine and right knee disabilities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.

Lumbar Spine:

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state whether any neurologic manifestations found, other than the associated left and right incomplete paralysis of the sciatic nerve, are caused by the Veteran's service-connected lumbar spine disability.  

The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

Right Knee:

The examiner must determine the active range of motion of the Veteran's right knee, in degrees, by use of a goniometer noting by comparison the normal range of motion of the knee.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.  

The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion of the knee is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected right knee disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the right knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner must also specifically state whether there is any recurrent subluxation or lateral instability.  If subluxation or instability is found, the examiner must state whether it is best characterized as slight, moderate, or severe.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
6.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


